VAUGHN, Judge.
At the close of the evidence in this case it would have been proper for the judge to have instructed the jury that if it should find the facts to be as all of the evidence tended to show, it should return a verdict in favor of the plaintiff as prayed for in the complaint. This is so because there are no material conflicts in the evidence and no conflicting inferences arise therefrom.
Nevertheless, upon the authority of Cutts v. Casey, 278 N.C. 390, 180 S.E. 2d 297, we hold that it was error to direct a verdict for plaintiff in any amount, since plaintiff was the party with the burden of proof. Plaintiff’s evidence that there was no limit on the amount of defendant’s guarantee was un-contradicted by defendant. Nevertheless it was not admitted by defendant. Plaintiff’s evidence that the corporation was indebted to it and its evidence as to the amount of the debt was not contradicted by defendant. Nevertheless, neither by pleading nor evidence did defendant admit the company debt or the amount thereof. Cutts v. Casey, supra, holds that verdict may never be directed in favor of the party with the burden of proof unless only a question of law is presented based on admitted facts. The verdict may not be directed merely because the material facts are uncontradicted. The uncontradicted evidence must be submitted to the jury with instructions as to how to answer the issues if they believe the evidence.
The judgment is reversed and the case is remanded.
Reversed and remanded.
Judges Martin and Clark concur.